Citation Nr: 1409128	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  06-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neurological disability of the upper extremities, claimed as bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for type 2 diabetes mellitus. 

5.  Entitlement to service connection for a disability claimed as stomach problems.

6.  Entitlement to service connection for a psychiatric disorder, diagnosed as anxiety disorder, and claimed as a nervous condition.

7.  Entitlement to service connection for status-post cardiovascular disease, status-post bypass graft.

8.  Entitlement to service connection for scars residuals of bilateral lower extremities. 

9.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The appellant had two periods of active military service: the first was in the Army and extended from May 31, 1958 to August 4, 1958, a period of only two months and four days; the second period was in the Air Force and extended from January 1961 to October 1962, a period of one year, seven months and 28 days.  Subsequently, the appellant served with the Army Reserves for the period of time from March 1978 to May 1995 and from January 2000 to March 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2005 and June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In October 2012, the appeal was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND
Issues 2-4, 6-9

The appellant is claiming entitlement to service connection for the aforementioned disabilities.  Initially, the Board notes that the competent medical evidence of record dated beginning many years after his period of active service ended in 1962 documents diagnoses of and treatment for hypertension, diabetes, peripheral neuropathy of the upper extremities/carpal tunnel syndrome (CTS), psychiatric problems and residuals of bypass surgery for cardiovascular disease which he asserts also resulted in bilateral leg scarring.  The question on appeal revolves around the etiology of the currently existing disabilities.  

Psychiatric Disability

In the October 2012 Remand, the Board found that an August 2004 C&P mental disorders examination, which included the diagnosis of anxiety disorder, not otherwise specified, was insufficient because the examiner did not provide an opinion as to etiology of the diagnosed disorder.  A subsequent psychiatric examination was ordered.  This examination was accomplished in December 2012, and it appears that the examiner indicated that she had reviewed the claims folder.  However, the examiner responded no to the question of whether the appellant now has or has ever been diagnosed with a mental disorder.  Although depressed mood was noted and the appellant's description of his anxiety was listed, the examiner did not find a diagnosis.  The examiner provided no opinion as to etiology of a psychiatric disorder, noting that, "since the criteria for a diagnosis of mental disorder as per DSM-IV-TR were not met on today's exam, the requested opinion can't be furnished."  

The Board notes that, as reflected in the October 2012 Remand, the examiner had been asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that a psychiatric disorder was incurred during a period of active service or active duty for training or whether it resulted from an injury incurred during a period of inactive duty for training.  

The AMC sent the claims folder for an additional examination, which involved claims folder review, in January 2013.  The examiner noted that the appellant had been diagnosed with depressive disorder, NOS, and no other mental disorder.  An opinion was rendered as to the etiology of the depressive disorder, NOS.

The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the claim was filed in June 2004, and there is medical evidence showing that an additional psychiatric disorder, anxiety disorder, may have been present during the pendency of the claim.  Accordingly, the Board is compelled to find that the December 2012 psychiatric examination is inadequate, the January 2013 examination is currently inadequate, in its present state, and an addendum to the January 2013 examination report should be obtained to clarify the etiology of the additional psychiatric disorder present during the pendency of the claim.  

Hypertension, Type II Diabetes Mellitus and Neurological disability of the upper extremities, claimed as bilateral CTS

The Veteran's representative argues in his October 2013 statement before the Board that pre-existing hypertension and diabetes were aggravated by service or service-connected disability.  To that end, the representative noted that the Veteran's 1999 enlistment examination revealed the Veteran had diabetes and hypertension upon his entry into the last period of service.  The representative also argues that the Veteran's neurological conditions are manifestations of the worsening of his diabetes, warranting service connection for all three disorders.  

In regards to the claim to service connection for diabetes, the representative noted that the Veteran's 1999 enlistment examination revealed the Veteran had diabetes upon his entry into the service.  It was argued that the diabetes worsened in service, as proven by the fact that he is now on insulin, diabetic diet and restricted activities, due to the debilitating effects of the aggravation of his diabetes, due to his service, warranting service connection.

As regards the claim to service connection for hypertension, the representative noted that the Veteran was diagnosed with hypertension in 1997, and has been receiving treatment ever since for the condition.  His enlistment exam revealed he had the condition.  It was argued that the Veteran's hypertension worsened due to the effects of diabetes, warranting service connection.

The Board finds that additional development is necessary prior to Board review in light of the Veteran's recent arguments.  Specifically, examination should be conducted to determine the whether current diabetes and hypertension, which pre-existed service, were aggravated by service or service-connected disability or are otherwise due to service, and whether any current neurological disorder of the upper extremities is due to diabetes or otherwise due to service.  

Residuals of bypass surgery for cardiovascular disease with bilateral leg scarring

Also in the October 2013 argument, the representative points out that the Veteran had complained of chest pains and shortness of breath while in service.  VA treatment records dated in October 2007 show that the Veteran was treated for coronary artery bypass grafting for coronary artery disease.  At that time he was also treated for bilateral infected saphenectomy.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Board finds that the McLendon criteria are met and that the claims should be remanded for examination as to these two issues. 

TDIU

Inasmuch as the appellant asserts that his claim for TDIU is due to the combined effect of the disabilities for which he seeks service connection, the issue of TDIU cannot yet be decided.  The Board thus finds the issue of TDIU to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of TDIU must therefore be deferred pending resolution of the appellant's claim for service connection.

All Issues

Finally, the Board notes that in August 2013, the AMC mailed the Veteran a supplemental statement of the case (SSOC) as to the issues on appeal.  This document was returned by the U.S. postal service to the AMC in September 2013 based on insufficient address.  A review of the SSOC reveals that the address to which it was sent was not the Veteran's full address.  Specifically, the entire second line of his three line address was omitted.  On remand, the AMC or RO should send the Veteran a copy of the August 2013 SSOC to his full and complete address of record.  

Accordingly, the case is REMANDED for the following action:


1.  The AMC or RO should send a copy of the SSOC issued in August 2013 to the Veteran's full and complete address of record.  

2.  The RO or the AMC should send a letter to the Veteran informing him of the evidence needed to establish entitlement to service connection as secondary to a service-connected disability, the information and evidence that the Veteran should provide, and the assistance that VA will provide to obtain evidence on his behalf.

3.  Determine the specific dates of the Veteran's 12-day period of active duty for training (by day and month) that occurred between April 26, 2000 and April 25, 2001 through the appropriate facilities including the Defense Finance and Accounting Service.  

If, after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to provide the dates of active duty for training.

4.  Return the claims folder to the examiner who conducted the January 2013 VA psychiatric examination, or a suitable substitute, to render an opinion as to the etiology of any psychiatric disability present during the pendency of this claim.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

After reviewing the claims file and examining the appellant, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any psychiatric disorder identified on examination or established by the record during the pendency of the claim, including the anxiety disorder which was diagnosed on VA examination in August 2004, was incurred during a period of active service or active duty for training or whether it resulted from an injury incurred during a period of inactive duty for training.  The rationale for all opinions expressed should be provided in a legible report.  

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, is there additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

5.  After steps 1 to 3 are complete, the Veteran should be afforded VA examination(s) to determine whether it is at least as likely as not that his hypertension, diabetes or neurological disorders of the upper extremities are etiologically related to service or whether hypertension and neurological disorders were caused or aggravated by diabetes mellitus.  The claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report.  

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion as to whether there is a 50 percent or better probability that diabetes was incurred in active service or a period of active duty for training, or was worsened beyond the natural progress during a period of active duty for training.  

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that hypertension was incurred in active service or a period of active duty for training, or was caused or worsened beyond the natural progress by diabetes.  

The examiner should also provide an opinion as to whether there is a 50 percent or better probability that neurological disorder of the upper extremities was incurred in active service or a period of active duty for training, or was caused or worsened beyond the natural progress by diabetes.  

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.

6.  The Veteran also should be afforded a VA examination to determine whether it is at least as likely as not that any diagnosed residuals of bypass surgery for cardiovascular disease with bilateral leg scarring was incurred in active service or a period of active duty for training, or was caused or worsened beyond the natural progress by diabetes.  

The examiner's attention is directed to the Veteran's reports that he had chest pain and shortness of breath in service.  See informal hearing presentation dated in October 2013 on Virtual VA.

The claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report.  

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to any residuals of bypass surgery for cardiovascular disease with bilateral leg scarring present during the period of this claim as to whether there is a 50 percent or better probability that the disability was incurred in active service or a period of active duty for training, or was caused or worsened beyond the natural progress by diabetes.  

The examiner must explain the rationale for all opinions expressed. All findings and conclusions should be set forth in a legible report.

7.  Ensure that the information and opinions provided by the examiners satisfy the criteria above and, if not, return the reports as insufficient.  Then readjudicate the appellant's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the appellant and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the appellant's claims for benefits, to include a summary of the evidence received and applicable law and regulations considered, since the issuance of the last SSOC.  The appellant should be given the opportunity to respond to the SSOC before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


